This case is now before us on plaintiffs' appeal from the judgment, amended findings of fact and conclusions of law having been procured and judgment for defendant entered thereon since the rendition of our former opinion.
The judgment must be and is affirmed. The burden is upon the party asserting usury as the ground of his cause of action or defense to negative by his proof every reasonably "supposable fact which, if true, would render the transaction lawful." Central B.  L. Assn. v. Lampson, 60 Minn. 422, 424,62 N.W. 544. As we have already suggested, the application for the loan (evidenced by the notes and mortgage which plaintiffs want canceled because of usury) is in the record. Thereby plaintiffs as borrowers agreed to pay certain enumerated expenses to be incurred in making the loan. The record stops short of showing the amount of them. It does suggest that if the amount were known it would appear that the actual return to the lender would have been less than the eight per centum per annum permitted by law. But that is not important. The important thing is that plaintiffs have not sustained the burden of proof resting upon them to show that, even after the payment out of the loan of the expenses chargeable to the borrowers, the *Page 385 
return to the lender was usurious. In consequence the judgment must be and is affirmed.
Affirmed.